DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.

Response to Amendment
	The amendment filed 03/08/2022 has been entered. Claims 9-13, 15-16, 23-24 and 26-36 remain pending in the application. Applicant' s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed 01/07/2022.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 03/09/2022 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 27 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 27 and 33 recite the limitation “wherein the gap area is formed between the base of the depression and a central portion of the deflection piece such that the central portion does not lie on the base”. However, claims 9 and 23, which claims 27 and 33 respectively depend from, recite the limitation “wherein the gap area is formed between the base of the depression and a central portion of the deflection piece such that no portion of the deflection piece lies on the base”. While the limitations are substantially similar, “no portion of the deflection piece” recited in claims 9 and 23 include “the central portion of the deflection piece” recited in claims 27 and 33. Therefore, claims 27 and 33 fail to further the claims from which they depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-12, 15-16, 23-24, 26-27 and 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapaan (US 20030051569 A1) in view of Mayfield (US 4677869 A) and Detraz (FR 2703122 A1).
Regarding claim 9, Kapaan discloses a ball screw (see Fig. 1, 7) comprising: two spindle drive parts (10, 14), the two spindle drive parts being a threaded spindle (14) and a spindle nut (10); a deflection piece (see Fig. 5, 62) for a single deflection of balls (see Fig. 6), the deflection piece inserted into a depression (64) formed by a first of the two spindle drive parts (14; 63). Kapaan fails the deflection piece is into the depression in such a way that a gap area is formed between a base of the depression and the deflection piece, wherein the gap area is formed between the base of the depression and a central portion of the deflection piece such that no portion of the deflection piece lies on the base. However, Mayfield teaches the deflection piece (see Fig. 2, 14) is into the depression (18) in such a way that a gap area is formed between a base of the depression and the deflection piece (see Fig. 2), wherein the gap area is formed between the base of the depression and a central portion of the deflection piece such that no portion of the deflection piece lies on the base (see Fig. 2). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kapaan with a gap area, as taught by Mayfield, to accommodate for growth due to thermal changes (see column 3 lines 20-23), because as temperature changes are experienced by the end closure, dimensional changes may shift and distort the groove with respect to the nut and may create a condition which jams the balls. Once the balls have jammed at the interface of the two members, skidding will immediately take place and the balls, nut and/or screw may be seriously damaged (see column 1 lines 52-59). Kapaan fails to disclose the deflection piece lies on the first of the two spindle drive parts by lateral contact faces near to the depression. However, Detraz teaches the deflection piece (see Fig. 7, 9) lies on the first of the two spindle drive parts (2) by lateral contact faces (portions of 2 which contact 15) near to the depression (10). It would have been obvious to one having ordinary skill in the art as of the effective filing date to replace the deflection piece of Kapaan with a deflection piece having lateral contact faces, as taught by Detraz, to provide a non-permanent deflection piece with elements which maintain the deflection piece in the depression while also allowing self-alignment (see attached English translation, paragraphs 14-17).      
Regarding claim 10, the combination of claim 9 elsewhere above would necessarily result in the following limitations: the deflection piece (Detraz, 9) has two deflection lugs (Detraz, 15) projecting beyond the depression and extending in a tangential direction of the two spindle drive parts (Detraz, Fig. 7).
Regarding claim 11, the combination of claim 9 elsewhere above would necessarily result in the following limitations: the deflection piece (Detraz, 9) has a top face (Detraz, Fig. 7, lower portion of 15) which is formed complementarily to a thread of a second of the two spindle drive parts (Detraz, 3).
 a gap (Detraz, Fig. 7, space between bottom of 15 and bottom of 3) is formed between the top face of the deflection piece (Detraz, bottom of 15) and the thread (Detraz, 3) of the second of the two spindle drive parts (Detraz, 3; Kapaan, 10), a width of the gap, as measured in a radial direction of the two spindle drive parts, being smaller than a penetration depth of the deflection piece in the depression (Detraz, Fig. 7).
Regarding claim 15, the combination of claim 9 elsewhere above would necessarily result in the following limitations: the deflection piece (Detraz, 9) includes a groove-shaped recess (Detraz, 19) formed between one of the lateral contact faces (Detraz, upper portion of 15) and a central portion of the deflection piece (Detraz, central portion of 9), the central portion of the deflection piece engaging in the depression (Detraz, Fig. 7).
Regarding claim 16, Kapaan discloses the deflection piece (62) is inserted into the threaded spindle (14; 63).
Regarding claim 23, Kapaan discloses a ball screw (see Fig. 1, 7) comprising: two spindle drive parts (10, 14), the two spindle drive parts being a threaded spindle (14) and a spindle nut (10), the threaded spindle (14;63) including lateral contact faces (see Fig. 6, tops of threads 63) and a depression (64) recessed away from the lateral contact faces (see Fig. 6); balls (15) radially between the threaded spindle and the spindle nut (see Fig. 1); and a deflection piece (62) for deflecting the balls inserted into the depression (see Fig. 6). Kapaan fails to disclose the deflection piece for deflecting the balls is inserted the depression in such a way that a gap area is formed between a base of the depression and the deflection piece, wherein the gap area is formed between the base of the depression and a central portion of the deflection piece such that no portion of the deflection piece lies on the base. However, Mayfield teaches the deflection piece (see Fig. 2, 14) for deflecting the balls is inserted the depression (18) in such a way that a gap area is formed between a base of the depression and the deflection piece (see Fig. 2), wherein the gap area is formed between the base of the depression and a central portion of the deflection piece such that no portion of the deflection piece lies on the base (see Fig. 2). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kapaan with a gap area, as taught by Mayfield, to the deflection piece contacts the lateral contact faces. However, Detraz teaches the deflection piece (see Fig. 7, 9) contacts the lateral contact faces (portions of 2 which contact 15). It would have been obvious to one having ordinary skill in the art as of the effective filing date to replace the deflection piece of Kapaan with a deflection piece which contacts the lateral contact faces, as taught by Detraz, to provide a non-permanent deflection piece with elements which maintain the deflection piece in the depression while also allowing self-alignment (see attached English translation, paragraphs 14-17).
Regarding claim 24, the combination of claim 23 elsewhere above would necessarily result in the following limitations: the spindle nut (Kapaan, 10) includes a helically winding track (Kapaan, 17) for receiving the balls (Kapaan, 15), wherein the deflection piece (Detraz, 9) includes a groove structure (Detraz, 11) alignable with respect to the helically winding track (Detraz, 3; Kapaan, 17) such that the balls (Detraz, 6; Kapaan, 15) are transferable from the helically winding track to the groove structure of the deflection piece (Detraz, Fig. 6).
Regarding claim 26, the combination of claim 23 elsewhere above would necessarily result in the following limitations: the helically winding track (Detraz, 3; Kapaan, 17) is interrupted by the deflection piece (Detraz, 9) such that the balls (Detraz, 6; Kapaan, 15) are diverted via the deflection piece from the track helically winding track and introduced back into the helically winding track one winding further (Detraz, Fig. 6).
Regarding claim 27, the combination of claim 9 elsewhere above would necessarily result in the following limitations: the gap area (Mayfield, Fig. 2) is formed between the base of the depression and a central portion of the deflection piece (Mayfield, 14; Detraz, 9) such that the central portion does not lie on the base (Mayfield, Fig. 2).
Regarding claim 31, the combination of claim 9 elsewhere above would necessarily result in the following limitations: a center axis of the ball screw (Detraz, 1) defines a radial direction, the lateral contact faces (Detraz, portions of 2 which contact 15) being further in the radial direction away from the center axis than a track of the threaded spindle (Detraz, Fig. 7, since the portions of 2 which contact 15 would be portions of 1 contacting 15 due to the combination, they would be further away from the center axis than the bottom of 3).
Regarding claim 32, the combination of claim 9 elsewhere above would necessarily result in the following limitations: the deflection piece (Detraz, 9) includes a radially outwardly open deflection channel (11) configured to deflect the balls in an axial direction of the ball screw (Detraz, Fig. 6) and to direct the balls radially inward toward a rotational axis of the threaded spindle (Detraz, Fig. 7, 6 moves radially inward).
Regarding claim 33, the combination of claim 23 elsewhere above would necessarily result in the following limitations: the gap area (Mayfield, Fig. 2) is formed between the base of the depression (Kapaan, 66) and a central portion of the deflection piece (Detraz, upper middle horizontal portion of 9) such that the central portion does not lie on the base (Mayfield, Fig. 2).
Regarding claim 34, the combination of claim 23 elsewhere above would necessarily result in the following limitations: a center axis of the ball screw (Detraz, 1) defines a radial direction, the lateral contact faces (Detraz, portions of 2 which contact 15) being further in the radial direction away from the center axis than a track of the threaded spindle (Detraz, Fig. 7, since the portions of 2 which contact 15 would be portions of 1 contacting 15 due to the combination, they would be further away from the center axis than the bottom of 3).
Regarding claim 35, the combination of claim 9 elsewhere above would necessarily result in the following limitations: the depression (Kapaan, 64) is defined by the base (Kapaan, bottom surface) and surfaces (Kapaan, left and right vertical walls of 64) extending radially from the base to the lateral contact faces of the first of the two spindle drive parts (Detraz, portions of 15 which contact 2).
Regarding claim 36, the combination of claim 23 elsewhere above would necessarily result in the following limitations: the depression (Kapaan, 64) is defined by the base(Kapaan, bottom surface) and surfaces (Kapaan, left and right vertical walls of 64) extending radially from the base to the lateral contact faces of the threaded spindle (Detraz, portions of 15 which contact 2).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapaan (US 20030051569 A1) in view of Mayfield (US 4677869 A), Detraz (FR 2703122 A1) and Ott (DE 102014213411 A1).
Regarding claim 13, the combination of claim 9 elsewhere above would necessarily result in the following limitations: a stop face (Detraz, front and back of 15 in Fig. 7) of the deflection piece (Detraz, 9), which is aligned orthogonally to the lateral contact faces of the deflection piece (Detraz, upper surface of 15), is formed as an axial stop face provided for cooperation with the second of the two spindle drive parts (Detraz, Fig. 7, front and back faces of 15 provide a stop for the axial movement of 1). Kapaan fails to disclose a seal held on the second of the two spindle drive parts. However, Ott teaches a seal (see Fig. 7, 19, 20) held on the second of the two spindle drive parts (6). It would have been obvious to one having ordinary skill in the art as of the effective filing date to provide seals on the second of the two spindle drive parts, as taught by Ott, to prevent dirt, dust and/or debris from entering the screw mechanism which can cause increased wear and/or failure. As a result of the combination, the following limitations would necessarily result:  the stop face (Detraz, front and back of 15 in Fig. 7) is provided for cooperation with the seal (Ott, 19, 20).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kapaan (US 20030051569 A1) in view of Mayfield (US 4677869 A), Detraz (FR 2703122 A1) and Brown (US 20110146436A1).
Regarding claim 28, Kapaan fails to disclose the groove-shaped recess is positioned outside of the depression. However, Brown teaches the groove-shaped recess (see Fig. 1, groove between 8 and 11) is positioned outside of the depression (7). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Kapaan with a groove-shaped recess positioned outside of the depression, as taught by Brown, to provide flexibility of the deflection lugs such that accurate and fault free transition of the balls can occur.

Allowable Subject Matter
Claims 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658